Exhibit 10.1

 

Execution Version

 

WAIVER NO. 2

 

THIS WAIVER (this “Agreement”), dated as of June 12, 2018, is made among Synergy
Pharmaceuticals Inc., a Delaware corporation (“Borrower”), the Subsidiary
Guarantors as from time to time party hereto, the Lenders listed on the
signature pages hereof under the heading “LENDERS” (each a “Lender” and,
collectively, the “Lenders”), and CRG Servicing LLC, a Delaware limited
liability company (“CRG Servicing”), as administrative agent and collateral
agent for the Lenders (in such capacities, together with its successors and
assigns, “Agent”).

 

The Obligors, the Lenders and Agent are parties to that certain Term Loan
Agreement, dated as of September 1, 2017 (as amended by that certain Amendment,
dated as of February 26, 2018, and as further amended, restated, modified or
supplemented from time to time, the “Loan Agreement”).

 

The parties hereto desire to waive certain requirements set forth in the Loan
Agreement on the terms and subject to the conditions set forth herein.

 

Accordingly, the parties hereto agree as follows:

 

SECTION 1.                       Definitions; Interpretation.

 

(a)                                 Terms Defined in Loan Agreement.  All
capitalized terms used in this Agreement (including in the recitals hereof) and
not otherwise defined herein shall have the meanings assigned to them in the
Loan Agreement.

 

(b)                                 Interpretation.  The rules of interpretation
set forth in Section 1.03 of the Loan Agreement shall be applicable to this
Agreement and are incorporated herein by this reference.

 

SECTION 2.                       Waiver.

 

(a)                                 Subject to Section 3, the Lenders hereby
waive the requirement, set forth in Section 6.02(a)(i) of the Loan Agreement,
that the second Borrowing and related Borrowing Date under the Loan Agreement
occur no later than June 30, 2018; provided that (i) the Borrower may not make
such second Borrowing, and such related Borrowing Date may not occur, after
August 29, 2018 and (ii) on the Borrowing Date of the second Borrowing, and
solely to the extent that Borrower makes a second Borrowing, the Borrower shall
pay to Agent, for the account of each Lender, an aggregate fee, in addition to
any fees payable to Agent pursuant to the Fee Letter, in the amount of $500,000,
which fee shall be paid via setoff from the Loan proceeds advanced to the
Borrower on such Borrowing Date; and

 

(b)                                 The waiver set forth in Section 2(a) shall
be limited precisely as written and relates solely to the date on or prior to
which the Borrower must make its second Borrowing under the Loan Agreement. 
Nothing in this Agreement shall be deemed to constitute a waiver of
noncompliance or breach of any other term or provision in the Loan Agreement or
the other Loan Documents, nor prejudice any right or remedy that the Lenders may
now have or may have

 

--------------------------------------------------------------------------------


 

in the future under or in connection with the Loan Agreement or the other Loan
Documents.  Nothing contained herein shall be deemed a waiver or consent in
respect of (or otherwise affect the Lenders’ ability to enforce) any condition
not explicitly waived by Section 2(a).

 

SECTION 3.                       Conditions to Effectiveness.  The effectiveness
of Section 2 shall be subject to the following conditions precedent:

 

(a)                                 The representations and warranties in
Section 4 shall be true and correct on the date hereof.

 

SECTION 4.                       Representations and Warranties; Reaffirmation. 
Each Obligor hereby represents and warrants to Agent and each Lender as follows:

 

(i)                                     Such Obligor has full power, authority
and legal right to make and perform this Agreement and the Loan Agreement.  Each
of this Agreement and the Loan Agreement is within such Obligor’s corporate
powers and has been duly authorized by all necessary corporate and, if required,
by all necessary shareholder action.  This Agreement has been duly executed and
delivered by such Obligor and each of this Agreement and the Loan Agreement
constitutes legal, valid and binding obligations of such Obligor, enforceable
against such Obligor in accordance with its terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization, moratorium or
similar laws of general applicability affecting the enforcement of creditors’
rights and (b) the application of general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law). 
Each of this Agreement and the Loan Agreement (x) does not require any consent
or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
such Obligor and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon such Obligor and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

 

(ii)                                  No Default has occurred or is continuing
or will result after giving effect to this Agreement.

 

(iii)                               The representations and warranties made by
or with respect to such Obligor in Section 7 of the Loan Agreement are true and
correct in all material respects on the date hereof, except that such
representations and warranties that refer to a specific earlier date were true
and correct in all material respects on such earlier date.

 

(iv)                              There has been no Material Adverse Effect
since the date of the Loan Agreement.

 

(b)                                 Each Obligor hereby ratifies, confirms,
reaffirms, and acknowledges its obligations under the Loan Documents to which it
is a party and agrees that the Loan Documents remain in full force and effect,
undiminished by this Agreement, except as expressly provided

 

2

--------------------------------------------------------------------------------


 

herein.  By executing this Agreement, each Obligor acknowledges that it has
read, consulted with its attorneys regarding, and understands, this Agreement.

 

SECTION 5.                       Governing Law; Submission To Jurisdiction;
Waiver Of Jury Trial.

 

(a)                                 Governing Law.  This Agreement and the
rights and obligations of the parties hereunder shall be governed by, and
construed in accordance with, the law of the State of New York, without regard
to principles of conflicts of laws that would result in the application of the
laws of any other jurisdiction; provided that Section 5-1401 of the New York
General Obligations Law shall apply.

 

(b)                                 Submission to Jurisdiction.  Each Obligor
agrees that any suit, action or proceeding with respect to this Agreement or any
other Loan Document to which it is a party or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment.  This Section 5 is for the
benefit of the Lenders only and, as a result, no Lender shall be prevented from
taking proceedings in any other courts with jurisdiction.  To the extent allowed
by applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

 

(c)                                  Waiver of Jury Trial.  Each Obligor and
each Lender hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any suit, action or
proceeding arising out of or relating to this Agreement, the other Loan
Documents or the transactions contemplated hereby or thereby.

 

SECTION 6.                       Miscellaneous.

 

(a)                                 No Waiver.  Except as expressly set forth in
Section 2, nothing contained herein shall be deemed to constitute a waiver of
compliance with any term or condition contained in the Loan Agreement or any of
the other Loan Documents or constitute a course of conduct or dealing among the
parties.  Except as expressly stated herein, the Lenders reserve all rights,
privileges and remedies under the Loan Documents (including, without limitation,
all such rights, privileges and remedies with respect to any Default, Event of
Default or Material Adverse Effect, whether communicated or not to the Lenders
or Agent).  Except as amended hereby, the Loan Agreement and other Loan
Documents remain unmodified and in full force and effect.

 

(b)                                 Severability.  In case any provision of or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

(c)                                  Headings.  Headings and captions used in
this Agreement (including the Exhibits, Schedules and Annexes hereto, if any)
are included for convenience of reference only and shall not be given any
substantive effect.

 

(d)                                 Integration.  This Agreement constitutes a
Loan Document and, together with the other Loan Documents, incorporates all
negotiations of the parties hereto with respect to the

 

3

--------------------------------------------------------------------------------


 

subject matter hereof and is the final expression and agreement of the parties
hereto with respect to the subject matter hereof.

 

(e)                                  Counterparts.  This Agreement may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument and any of the parties hereto may execute
this Agreement by signing any such counterpart.

 

(f)                                   Controlling Provisions.  In the event of
any inconsistencies between the provisions of this Agreement and the provisions
of any other Loan Document, the provisions of this Agreement shall govern and
prevail.

 

(g)                                  Loan Document.  This Agreement is a Loan
Document.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

SYNERGY PHARMACEUTICALS INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

SYNERGY ADVANCED PHARMACEUTICALS, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

 

 

 

CRG SERVICING LLC

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

LENDERS:

 

 

 

CRG PARTNERS III L.P.

 

By CRG PARTNERS III GP L.P., its General Partner

 

By CRG PARTNERS III GP LLC, its General Partner

 

 

 

By

 

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

 

 

 

CRG PARTNERS III — PARALLEL FUND “A” L.P.

 

By CRG PARTNERS III — PARALLEL FUND “A” GP L.P., its General Partner

 

By CRG PARTNERS III — PARALLEL FUND “A” GP LLC, its General Partner

 

 

 

By

 

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

 

 

 

CRG PARTNERS III PARALLEL FUND “B” (CAYMAN) L.P.

 

 

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

By

 

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------


 

CRG PARTNERS III (CAYMAN) LEV AIV L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

By

 

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

 

 

 

CRG PARTNERS III (CAYMAN) UNLEV AIV I L.P.

 

By CRG PARTNERS III (CAYMAN) GP L.P., its General Partner

 

By CRG PARTNERS III (CAYMAN) GP LLC, its General Partner

 

 

 

By

 

 

 

Nathan Hukill

 

 

Authorized Signatory

 

 

 

Witness:

 

 

 

 

 

Name:

 

 

 

--------------------------------------------------------------------------------